DETAILED ACTION
1.	Applicant's amendment filed on September 21, 2021 has been entered.  Claims 1-20 are pending.  
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Argument
3.	Applicant’s arguments filed September 21, 2021 have been fully considered and are persuasive.
Allowable Subject Matter
4.	Claims 1-20 are allowed for the reasons argued by Applicants on pages 6-8 of Remarks, filed September 21, 2021.  None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the claimed invention of the present application at or before the date it was effectively filed.
	The prior art of record Smith; Stanley Benjamin (US 20150379510 A1) discloses a method and system to use a block chain infrastructure and smart contracts to monetize data transactions involving changes to data included into a data supply chain. The invention describes a system and method to use smart contracts to monetize changes to data using a block chain infrastructure. The system and method matches a data producer's data with a data buyer's specifications, and enables micropayments for changed data responsive to observation of changes to data included into a data supply chain on a granular level. The implementation of block chain infrastructure for data transfer enables a new class of business methods that enables the maintenance of privacy of personal information while giving access to actionable data and implementing a fair and transparent market for data producers and data buyers to use redundant distributed ledgers of transactions on peer to peer networks.
The prior art of record Zaverucha; Gregory Marc (US 20130097420 A1) discloses methods, systems, and computer programs for verifying a digital signature are disclosed. The verifier accesses an implicit certificate and a digital signature provided by the signer. The implicit certificate includes a first elliptic curve point representing a public 
The prior art of record Peeters; Eric Thierry (US 20160087802 A1) discloses a method of performing finite field addition and doubling operations in an elliptic curve cryptography (ECC) authentication scheme as a countermeasure to side-channel attack. The addition and doubling operations are executed using atomic patterns that involve the same sequence and number of operation types, so that the noise consumption and electromagnetic emanation profile of circuitry performing the operations is identical regardless of operation. A subtraction operation using such an atomic pattern is also disclosed.
The prior art of record Futa; Yuichi et al. (US 7209555 B2) discloses an elliptic curve converting device that converts a first elliptic curve defined on a finite field F into a second elliptic curve defined on the finite field F comprises: an elliptic curve generating unit 210 that searches an elliptic curve that satisfies a speeding-up condition that reduces calculation quantity of arithmetic on the elliptic curve among a group of isogenous elliptic curves of degree L.sub.1 that is a group of elliptic curves that has the same order as and a certain relationship with the first elliptic curve; an elliptic curve condition judgment unit 220 that judges whether the elliptic curve that satisfies the speeding-up condition is searched or not by the elliptic curve generating unit 210; and an elliptic curve output unit 230 that outputs an elliptic curve in the case that the elliptic curve condition judgment unit 220 judges that the elliptic curve that satisfies the speeding-up condition is searched.
The prior art of record Icart; Thomas et al. (US 8824670 B2) discloses a device is controlled by a controller on the basis of a password. A determination is made at the device or at the controller, on the basis of a random value r1, of a point P(X,Y) on an elliptic curve in a finite body F.sub.q, q being an integer, according to: E.sub.a,b(x, y):x.sup.3+ax+b=y.sup.2. First and second parameters k and k' are obtained such that 
The prior art of record Wuehler; Michael (US 20170140408 A1) discloses embodiments enable a transparent self-managing rewards program using a smart contract block chain distributed network by receiving a transaction record associated with a smart contract, wherein the transaction record comprises input data indicating one or more actions taken by a user; accessing a distributed ledger stored in the memory device, wherein the distributed ledger is updated based on communications from a block chain distributed network; using smart contract logic associated with the smart contract, determining whether the indicated one or more actions meets a condition of the smart contract, thereby validating the transaction record, and in some embodiments, in response to determining the one or more actions meets the condition of the smart contract, thereby validating the transaction record, initiating rewarding the user with rewards corresponding to the condition.
Based on the teaching of the above prior arts of record, although they are teaching similar subject matter, these prior arts of record Smith; Stanley Benjamin (US 20150379510 A1), Zaverucha; Gregory Marc (US 20130097420 A1), Peeters; Eric Thierry (US 20160087802 A1), Futa; Yuichi et al. (US 7209555 B2), Icart; Thomas et al. (US 8824670 B2), and Wuehler; Michael (US 20170140408 A1), do not disclose these specific limitations of making a subset of the first set of elliptic curve points available to the second computing entity; receiving a second set of elliptic curve points generated using a second polynomial; determining a power of a secret based at least in part on the first set and the second set; determining, based at least in part on the power of the secret, a common reference string comprising a verification key and an evaluation key, wherein the common reference string is also determinable by the second computing entity as a result of the first computing entity providing the subset to the second computing entity; and generating a smart contract comprising a first transaction input provided by the first computing entity and a second transaction input provided by the second computing entity, wherein correct execution of the smart contract by a third computing entity results in the third computing entity being able to generate a blockchain transaction using an output of the smart contract (emphasis added), as set forth in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion  
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANHNGA B TRUONG whose telephone number is 571-272-3858. 
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-8878.  The central fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100.



/THANHNGA B TRUONG/Primary Examiner, Art Unit 2498                                                                                                                                                                                                        October 8, 2021